1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     hannah_labaree@fd.org
5
6    Attorneys for Defendant
     GUILLERMO JOSE LEON RAMIREZ
7
8
                                IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                    )   Case No. 2:19-cr-00011-JAM
                                                  )
13                        Plaintiff,              )   AMENDED STIPULATION REGARDING
                                                  )   EXCLUDABLE TIME PERIODS UNDER
14               vs.                              )   SPEEDY TRIAL ACT; [PROPOSED] ORDER
                                                  )
15   GUILLERMO JOSE LEON RAMIREZ,                 )   DATE: September 24, 2019
                                                  )   TIME: 9:15 a.m.
16      Defendant.                                )   COURT: Hon. John A. Mendez
                                                  )
17                                                )
18
19          1. By previous order, this matter was set for status on September 24, 2019.
20          2. By this stipulation, the defendant now moves to continue the status conference to
21   January 28, 2020 at 9:15 a.m., and to exclude time between September 24, 2019, at 9:15 a.m.,
22   and January 28, 2020 at 9:15 A.M., under Local Code T4.
23          3. The parties agree and stipulate, and request that the Court find the following:
24          a)         The government has represented that the discovery associated with this case
25          includes more than 100 pages of written discovery, as well as numerous audio and video
26          files and spreadsheets of calls and text messages. All of this discovery has been either
27          produced directly to counsel and/or made available for inspection and copying.
28

                                                       -1-
1          b)     On or about March 20, 2019, the government produced additional audio/video
2          discovery.
3          c)     Mr. Ramirez is expected to resolve related case 19-cr-12 MCE on October 10,
4          2019, in front of the Honorable Judge Morrison C. England. The parties ask for this
5          matter to be continued past the date expected for sentencing in the related case.
6          d)     Counsel for defendant believes that failure to grant the above-requested
7          continuance would deny her the reasonable time necessary for effective preparation,
8          taking into account the exercise of due diligence. The government does not object to the
9          continuance.
10         f)     Based on the above-stated findings, the ends of justice served by continuing the
11         case as requested outweigh the interest of the public and the defendant in a trial within
12         the original date prescribed by the Speedy Trial Act.
13         g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
14          et seq., within which trial must commence, the time period of September 24, 2019 to
15          January 28, 2020 at 9:15 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§
16          3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by
17          the Court at defendant’s request on the basis of the Court’s finding that the ends of
18          justice served by taking such action outweigh the best interest of the public and the
19          defendant in a speedy trial.
20         4.     Nothing in this stipulation and order shall preclude a finding that other provisions
21         of the Speedy Trial Act dictate that additional time periods are excludable from the
22         period within which a trial must commence.
23   ///
24
25   ///
26
27   ///
28

                                                   -2-
1    IT IS SO STIPULATED.
2    Dated: September 18, 2019            Respectfully submitted,
3                                         HEATHER E. WILLIAMS
4                                         Federal Defender

5                                         /s/ Hannah R. Labaree
                                          HANNAH R. LABAREE
6                                         Assistant Federal Defender
7
     DATED: September 18, 2019            MCGREGOR W. SCOTT
8                                         United States Attorney

9                                         /s/ David Spencer
                                          DAVID SPENCER
10                                        Assistant United States Attorney
                                          Attorney for Plaintiff
11
12
13
14                                FINDINGS AND ORDER
15
           IT IS SO FOUND AND ORDERED this 18th day of September, 2019
16
                                    /s/ John A. Mendez___________________________
17                                  THE HONORABLE JOHN A. MENDEZ, UNITED
                                    STATES DISTRICT COURT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                            -3-
